Exhibit 10.18.2

SECOND AMENDMENT TO

PIER 1 IMPORTS, INC. 2015 STOCK INCENTIVE PLAN

(Omnibus Plan)

 

WHEREAS, the Pier 1 Imports, Inc. 2015 Stock Incentive Plan (the “2015 Plan”)
was approved by shareholders on June 25, 2015; and

 

WHEREAS, on April 6, 2017, the Board unanimously approved, subject to
shareholder approval, an amendment to the 2015 Plan to increase the number of
shares available for grant under the 2015 Plan by 4,000,000 shares (the “First
Amendment”); and

 

WHEREAS, shareholders approved the First Amendment at the Company’s annual
meeting of shareholders on June 22, 2017; and

 

WHEREAS, the Board has determined to further amend the 2015 Plan to modify the
vesting of certain awards granted to non-employee Directors pursuant to the 2015
Plan so that vesting may occur over less than a three-year period; and

 

WHEREAS, the Board has approved the following amendment (the “Second Amendment”)
to the 2015 Plan:

 

NOW THEREFORE:

 

A.

Article VIII(a). of the 2015 Plan, as amended, shall be replaced in its entirety
with the following:

 

“(a) Forfeiture Restrictions to be Established by the Committee. Restricted
Stock Unit Awards and shares of Common Stock that are the subject of a
Restricted Stock Award shall be subject to restrictions on disposition by the
Participant and an obligation of the Participant to forfeit the units or forfeit
and surrender the shares to the Company under certain circumstances (the
“Forfeiture Restrictions”). The Forfeiture Restrictions shall be determined by
the Committee in its sole discretion, and the Committee may provide that the
Forfeiture Restrictions applicable to an Award shall lapse upon (i) the
attainment of one or more Performance Measures, (ii) the Participant’s continued
employment with the Company or continued service as a Director for a specified
period of time, (iii) the occurrence of any event or the satisfaction of any
other condition specified by the Committee in its sole discretion, or (iv) a
combination of any of the foregoing. Each Restricted Stock Award and each
Restricted Stock Unit Award may have different Forfeiture Restrictions, in the
discretion of the Committee. For Participants who are employees of the Company,
in no event shall the Forfeiture Restrictions with respect to a Restricted Stock
Award or a Restricted Stock Unit Award lapse in full prior to the expiration of
(i) a one-year period following the date of grant of the Award in the case of
Forfeiture Restrictions that lapse upon the attainment of one or more
Performance Measures, or (ii) a three-year period following the date of grant of
the Award in the case

--------------------------------------------------------------------------------

of Forfeiture Restrictions that lapse other than upon the attainment of one or
more Performance Measures.  For Directors who are not employees of the Company,
in no event shall the Forfeiture Restrictions with respect to a Restricted Stock
Award or a Restricted Stock Unit Award lapse prior to the expiration of a
one-year period following the date of grant.  For purposes of awards to
Directors who are not employees of the Company, a vesting period will be deemed
to be one year if it runs from the date of the Company’s annual meeting of
shareholders at which Directors are to be elected (an “Annual Meeting”) to the
next year’s Annual Meeting following the date of grant; provided, however, that
if the date of the next Annual Meeting following the date of grant shall be less
than fifty weeks from the previous year’s Annual Meeting, such Restricted Stock
Award or Restricted Stock Unit Award shall vest upon the one-year anniversary of
the date of grant.” 

 

 

 

B.

All terms used in this Second Amendment, unless specifically defined herein,
have the same meanings attributed to them in the 2015 Plan, as amended.

 

In witness whereof, this Second Amendment is executed to be effective as of
April 5, 2018.

 

 

 

 

 

Pier 1 Imports, Inc.,

a Delaware corporation

 

 

By:

 

/s/ Alasdair B. James 

 

 

Alasdair B. James

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 